DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 March 2022 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings were received on 10 March 2022.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:
a.	In line 3 of claim 7, “a controller” should be corrected to read --the controller-- in order to refer to that already set forth in line 11 of independent claim 1.

b.	In lines 1-4 of claim 8, 
“A data storage system, comprising:
a magnetic head having the arrays as recited in claim 1;
a drive mechanism for passing a magnetic tape over the magnetic head; and
the controller.”
should be amended to more adequately reference the prior claim to read as follows:
--A data storage system, comprising:
the apparatus as recited in claim 1;
a magnetic head having the arrays; and
a drive mechanism for passing a magnetic tape over the magnetic head.--.

c.	In line 2 of claim 14, “a controller” should be corrected to read --the controller-- in order to refer to that already set forth in line 1 of base claim 13.
d.	In line 2 of claim 20, “a controller” should be corrected to read --the controller-- in order to refer to that already set forth in line 1 of base claim 19.
e.	In line 2 of claim 28, “a controller” should be corrected to read --the controller-- in order to refer to that already set forth in line 1 of base claim 27.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 26, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 2002/0163752).
With respect to claims 1-3, Peterson (US 2002/0163752) teaches an apparatus (20, see Fig. 1, for instance) comprising an array of skew detection transducers (includes each 50 on 38); an array of write transducers (includes each 44 on 42) spaced from the array of skew detection transducers along an intended direction (36) of tape travel thereacross; an array of read transducers (includes each 48 on 40) aligned with the array of write transducers in the intended direction of tape travel (as shown in Fig. 1, for instance); a first actuator (includes 64, for instance) configured to operatively exert a force on the array of skew detection transducers for orienting a longitudinal axis of the array of skew detection transducers orthogonal to an actual direction of tape travel across the array of skew detection transducers (as shown in Fig. 1, for instance, see also paragraphs [0032] and [0033], for instance); and a controller (includes 54, for instance) configured to control the first actuator to compensate for tape skew based on readback signals (56) from the skew detection transducers by orienting the longitudinal axis of the array of skew detection transducers orthogonal to the actual direction of tape travel (see paragraph [0032], for instance, i.e., “this centers data track 28 across write element 44 and corresponding data read elements 48 aligned with data track centerline 46”) [as per claim 1]; wherein the array of skew detection transducers is on a first module (38), wherein the arrays of read and write transducers are on at least one second module (includes 40 and 42) [as per claim 3]; and wherein longitudinal axes of the arrays of read and write transducers are not pivotable from an orientation thereof relative to the longitudinal axis of the array of skew detection transducers (as shown in Fig. 1, for instance), wherein the first actuator is configured to move the first and the at least one second module together (as shown in Fig. 1, for instance) [as per claim 2].
With respect to claims 26, 27 and 29, Peterson (US 2002/0163752) teaches an apparatus (20, see Fig. 1, for instance) comprising a first module (38) having an array of skew detection transducers (includes each 50 on 38); an array of write transducers (includes each 44 on 42) spaced from the array of skew detection transducers along an intended direction (36) of tape travel thereacross; an array of read transducers (includes each 48 on 40) aligned with the array of write transducers in the intended direction of tape travel (as shown in Fig. 1, for instance), wherein the arrays of read and write transducers are on at least one second module (includes 42 and 40); and a first actuator (includes 64, for instance) configured to operatively exert a force on the array of skew detection transducers for maintaining an orientation of a longitudinal axis of the array of skew detection transducers substantially orthogonal to the direction of tape travel (as shown in Fig. 1, for instance, see also paragraphs [0032] and [0033], for instance), wherein longitudinal axes of the arrays of read and write transducers are not pivotable from an orientation thereof relative to the longitudinal axis of the array of skew detection transducers (as shown in Fig. 1, for instance), wherein the first actuator is configured to move the first and the at least one second module together (as shown in Fig. 1, for instance) [as per claim 26]; wherein the apparatus comprises a controller (includes 54, for instance) configured to control the first actuator to compensate for tape skew based on readback signals (56) from the skew detection transducers (see paragraph [0032], for instance) [as per claim 27]; and wherein the controller is configured to compute a skew correction value based on the readback signals from the skew detection transducers reading a timing-based servo pattern (34) [as per claim 29].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biskeborn et al. (US 2015/0279396) in view of Tran et al. (US 5,450,257).
Biskeborn et al. (US 2015/0279396) teach an apparatus (1230, see FIG. 12D, for instance) comprising an array (1204) of skew detection transducers (1010, see paragraph [0097], for instance); an array (1226) of write transducers (see paragraph [0121], for instance) spaced from the array of skew detection transducers along an intended direction (1020) of tape travel thereacross; an array (1008) of read transducers (see paragraph [0121], for instance) aligned with the array of write transducers in the intended direction of tape travel (as shown in FIG. 12D, for instance); and a first actuator (includes 132, see Fig. 1, for instance) configured to operatively exert a force on the array of skew detection transducers for orienting a longitudinal axis of the array of skew detection transducers orthogonal to an actual direction of tape travel across the array of skew detection transducers (as shown in FIG. 12D, for instance) [as per claim 1]; wherein longitudinal axes of the arrays of read and write transducers are nominally tilted by greater than 0° from the longitudinal axis of the array of skew detection transducers (as shown in FIG. 12D, for instance) [as per claim 5].
Biskeborn et al. (US 2015/0279396), however, remain silent as to the apparatus comprising “a controller configured to control the first actuator to compensate for tape skew based on readback signals from the skew detection transducers by orienting the longitudinal axis of the array of skew detection transducers orthogonal to the actual direction of tape travel.”
Tran et al. (US 5,450,257) teach a controller (includes 44, for instance) configured to control a first actuator (40) to compensate for tape skew based on readback signals (see lines 22-31 in column 9, for instance) from skew detection transducers (82 in FIGS. 5-7 corresponding to each 25 in FIG. 1) by orienting a longitudinal axis of the array of skew detection transducers orthogonal to an actual direction of tape travel (as shown in FIGS. 5-7 relative to FIG. 1, for instance) in the same field of endeavor for the purpose of compensate for misalignment.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the apparatus of Biskeborn et al. (US 2015/0279396) comprise a controller configured to control the first actuator to compensate for tape skew based on readback signals from the skew detection transducers by orienting the longitudinal axis of the array of skew detection transducers orthogonal to the actual direction of tape travel as taught/suggested by Tran et al. (US 5,450,257).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the apparatus of Biskeborn et al. (US 2015/0279396) comprise a controller configured to control the first actuator to compensate for tape skew based on readback signals from the skew detection transducers by orienting the longitudinal axis of the array of skew detection transducers orthogonal to the actual direction of tape travel as taught/ suggested by Tran et al. (US 5,450,257) since such compensates for misalignment.

Claims 7, 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2002/0163752) in view of Applicant's Admitted (Examiner Officially Noticed) Prior Art.
Since the applicant did not traverse the examiner’s assertion of official notice, the common knowledge or well-known in the art statement(s) have been taken to be admitted prior art.  See MPEP 2144.03.
Peterson (US 2002/0163752) teaches the apparatus as detailed in paragraph 6, supra, further comprising servo readers (includes each 50 on 40) flanking the array of read transducers; and a controller (includes 54, for instance) configured to control actuation of the arrays of read and write transducers for track following based on a readback signal (56) from the servo readers as per claims 7 and 28, and a data storage system (includes 20) comprising a magnetic head (22) having the arrays, and the controller as per claim 8.
Peterson (US 2002/0163752), however, remains silent as to the apparatus further comprising “servo readers flanking the array of write transducers” as per claims 7 and 28, and the data storage system further comprising “a drive mechanism for passing a magnetic tape over the magnetic head” as per claim 8.
Applicant's Admitted (Examiner Officially Noticed) Prior Art teaches that it is notoriously old and well known in the art to have servo readers flanking an array of write transducers in the same field of endeavor for the purpose of maintaining track alignment.  Applicant's Admitted (Examiner Officially Noticed) Prior Art also teaches that it is notoriously old and well known in the art to have a data storage system further comprising a drive mechanism for passing a magnetic tape over the magnetic head in the same field of endeavor for the purpose of enabling magnetic tape data storage and retrieval along a length thereof.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the apparatus of Peterson (US 2002/0163752) further comprise servo readers flanking the array of write transducers, and the data storage system of Peterson (US 2002/0163752) further comprise a drive mechanism for passing a magnetic tape over the magnetic head.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the apparatus of Peterson (US 2002/0163752) further comprise servo readers flanking the array of write transducers since such maintains track alignment.
One of ordinary skill in the art would have been motivated to have had the data storage system of Peterson (US 2002/0163752) further comprise a drive mechanism for passing a magnetic tape over the magnetic head since such enables magnetic tape data storage and retrieval along a length thereof.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2002/0163752) in view of Biskeborn et al. (US 2015/0043101).
The incorporation of Biskeborn et al. (US 2015/0043101) does not result in a new issue or constitute a new ground of rejection as Biskeborn et al. (US 2015/0043101) is added only as directly corresponding evidence to support the prior common knowledge finding of official notice taken in the prior office action.  See MPEP 2144.03.
Peterson (US 2002/0163752) teaches the apparatus as detailed in paragraph 6, supra.  Peterson (US 2002/0163752), however, remains silent as to “wherein the controller is configured to compute a skew correction value based on the readback signals from the skew detection transducers reading vertical bars of a timing-based servo pattern having chevrons and the vertical bars.”
Biskeborn et al. (US 2015/0043101) teach that configuring a controller to compute a skew correction value (see paragraph [0100], for instance) based on readback signals from skew detection transducers (each 212) reading vertical bars (814 and 824) of a timing-based servo pattern having chevrons (812 and 820) and the vertical bars is a notoriously old and well known timing-based servo pattern skew correction technique.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the controller of Peterson (US 2002/0163752) be configured to compute a skew correction value based on the readback signals from the skew detection transducers reading vertical bars of a timing-based servo pattern having chevrons and the vertical bars as shown by Biskeborn et al. (US 2015/0043101), for instance.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the controller of Peterson (US 2002/0163752) be configured to compute a skew correction value based on the readback signals from the skew detection transducers reading vertical bars of a timing-based servo pattern having chevrons and the vertical bars as shown by Biskeborn et al. (US 2015/0043101), for instance, since such is a notoriously old and well known timing-based servo pattern skew correction technique, and selecting a known timing-based servo pattern skew correction technique on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2002/0163752) in view of Biskeborn et al. (US 2015/0062741).
The incorporation of Biskeborn et al. (US 2015/0062741) does not result in a new issue or constitute a new ground of rejection as Biskeborn et al. (US 2015/0043101) is added only as directly corresponding evidence to support the prior common knowledge finding of official notice taken in the prior office action.  See MPEP 2144.03.
Peterson (US 2002/0163752) teaches an apparatus as detailed in paragraph 6, supra.  Peterson (US 2002/0163752), however, remains silent as to “wherein the controller is configured to compute a skew correction value based on the readback signals from the skew detection transducers reading chevrons of a timing-based servo pattern.”
Biskeborn et al. (US 2015/0062741) teach that configuring a controller to compute a skew correction value (see paragraph [0093], for instance) based on readback signals from skew detection transducers (each 212) reading chevrons (812 and 820) of a timing-based servo pattern is a notoriously old and well known timing-based servo pattern skew correction technique.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the controller of Peterson (US 2002/0163752) be configured to compute a skew correction value based on the readback signals from the skew detection transducers reading chevrons of a timing-based servo pattern as shown by Biskeborn et al. (US 2015/0062741), for instance.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the controller of Peterson (US 2002/0163752) be configured to compute a skew correction value based on the readback signals from the skew detection transducers reading chevrons of a timing-based servo pattern as shown by Biskeborn et al. (US 2015/0062741), for instance, since such is a notoriously old and well known timing-based servo pattern skew correction technique, and selecting a known timing-based servo pattern skew correction technique on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2002/0163752) in view of Anderson et al. (US 2006/0126212).
Peterson (US 2002/0163752) teaches an apparatus (20, see Fig. 1, for instance) comprising a first module (38) having an array of skew detection transducers (includes each 50 on 38); an array of write transducers (includes each 44 on 42) spaced from the array of skew detection transducers along an intended direction (36) of tape travel thereacross; an array of read transducers (includes each 48 on 40) aligned with the array of write transducers in the intended direction of tape travel (as shown in Fig. 1, for instance), wherein the arrays of read and write transducers are on at least one second module (includes 42 and 40); and a first actuator (includes 64, for instance) configured to operatively exert a force on the array of skew detection transducers for maintaining an orientation of a longitudinal axis of the array of skew detection transducers substantially orthogonal to the direction of tape travel (as shown in Fig. 1, for instance, see also paragraphs [0032] and [0033], for instance) [as per claim 17]; wherein longitudinal axes of the arrays of read and write transducers are parallel to the longitudinal axis of the array of skew detection transducers (as shown in Fig. 1, for instance) [as per claim 18]; and wherein the apparatus comprises a controller (includes 54, for instance) configured to control the first actuator to compensate for tape skew based on readback signals (56) from the skew detection transducers (see paragraph [0032], for instance) [as per claim 19].
Peterson (US 2002/0163752), however, remains silent as to “wherein the at least one second module is movable relative to the first module.”
Anderson et al. (US 2006/0126212) teach at least one second module (92) being movable relative to a first module (90) in the same field of endeavor for the purpose of achieving improved head positioning (see the abstract, for instance).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the at least one second module of Peterson (US 2002/0163752) be movable relative to the first module as taught/suggested by Anderson et al. (US 2006/0126212).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the at least one second module of Peterson (US 2002/0163752) be movable relative to the first module as taught/suggested by Anderson et al. (US 2006/0126212) since such achieves improved head positioning.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2002/0163752) in view of Anderson et al. (US 2006/0126212) as applied to claims 17 and 19 above, and further in view of Applicant's Admitted (Examiner Officially Noticed) Prior Art.
Since the applicant did not traverse the examiner’s assertion of official notice, the common knowledge or well-known in the art statement(s) have been taken to be admitted prior art.  See MPEP 2144.03.
Peterson (US 2002/0163752) in view of Anderson et al. (US 2006/0126212) teaches/suggests the apparatus as detailed in paragraph 12, supra, wherein Peterson (US 2002/0163752) additionally teaches that the apparatus further comprises servo readers (includes each 50 on 40) flanking the array of read transducers; and a controller (includes 54, for instance) configured to control actuation of the arrays of read and write transducers for track following based on a readback signal (56) from the servo readers.
Peterson (US 2002/0163752), however, remains silent as to the apparatus further comprising “servo readers flanking the array of write transducers.”
Applicant's Admitted (Examiner Officially Noticed) Prior Art teaches that it is notoriously old and well known in the art to have servo readers flanking an array of write transducers in the same field of endeavor for the purpose of maintaining track alignment.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the apparatus of Peterson (US 2002/0163752) further comprise servo readers flanking the array of write transducers.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the apparatus of Peterson (US 2002/0163752) further comprise servo readers flanking the array of write transducers since such maintains track alignment.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2002/0163752) in view of Anderson et al. (US 2006/0126212) as applied to claims 17 and 19 above, and further in view of Biskeborn et al. (US 2015/0043101).
Peterson (US 2002/0163752) in view of Anderson et al. (US 2006/0126212) teaches/suggests the apparatus as detailed in paragraph 12, supra.  Peterson (US 2002/0163752), however, further remains silent as to “wherein the controller is configured to compute a skew correction value based on the readback signals from the skew detection transducers reading vertical bars of a timing-based servo pattern having chevrons and the vertical bars.”
Biskeborn et al. (US 2015/0043101) teach that configuring a controller to compute a skew correction value (see paragraph [0100], for instance) based on readback signals from skew detection transducers (each 212) reading vertical bars (814 and 824) of a timing-based servo pattern having chevrons (812 and 820) and the vertical bars is a notoriously old and well known timing-based servo pattern skew correction technique.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the controller of Peterson (US 2002/0163752) be configured to compute a skew correction value based on the readback signals from the skew detection transducers reading vertical bars of a timing-based servo pattern having chevrons and the vertical bars as taught/suggested by Biskeborn et al. (US 2015/0043101).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the controller of Peterson (US 2002/0163752) be configured to compute a skew correction value based on the readback signals from the skew detection transducers reading vertical bars of a timing-based servo pattern having chevrons and the vertical bars as taught/suggested by Biskeborn et al. (US 2015/0043101) since such is a notoriously old and well known timing-based servo pattern skew correction technique, and selecting a known timing-based servo pattern skew correction technique on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2002/0163752) in view of Anderson et al. (US 2006/0126212) as applied to claims 17 and 19 above, and further in view of Biskeborn et al. (US 2015/0062741).
Peterson (US 2002/0163752) in view of Anderson et al. (US 2006/0126212) teaches/suggests the apparatus as detailed in paragraph 12, supra.  Peterson (US 2002/0163752), however, further remains silent as to “wherein the controller is configured to compute a skew correction value based on the readback signals from the skew detection transducers reading chevrons of a timing-based servo pattern.”
Biskeborn et al. (US 2015/0062741) teach that configuring a controller to compute a skew correction value (see paragraph [0093], for instance) based on readback signals from skew detection transducers (each 212) reading chevrons (812 and 820) of a timing-based servo pattern is a notoriously old and well known timing-based servo pattern skew correction technique.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the controller of Peterson (US 2002/0163752) be configured to compute a skew correction value based on the readback signals from the skew detection transducers reading chevrons of a timing-based servo pattern as taught/suggested by Biskeborn et al. (US 2015/0062741).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the controller of Peterson (US 2002/0163752) be configured to compute a skew correction value based on the readback signals from the skew detection transducers reading chevrons of a timing-based servo pattern as taught/suggested by Biskeborn et al. (US 2015/0062741) since such is a notoriously old and well known timing-based servo pattern skew correction technique, and selecting a known timing-based servo pattern skew correction technique on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 11-16 are allowable over the prior art of record.  Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive.
The applicant argues that Peterson (US 2002/0163752) does not teach “a controller configured to control the first actuator to compensate for tape skew based on readback signals from the skew detection transducers by orienting the longitudinal axis of the array of skew detection transducers orthogonal to the actual direction of tape travel.”  This argument, however, is not found to be persuasive as Peterson (US 2002/0163752) does teach a controller (includes 54, for instance) configured to control a first actuator (includes 64, for instance) to compensate for tape skew based on readback signals (56) from skew detection transducers (includes each 50 on 38) by orienting a longitudinal axis of the array of skew detection transducers orthogonal to an actual direction of tape travel (see paragraph [0032], for instance, i.e., “this centers data track 28 across write element 44 and corresponding data read elements 48 aligned with data track centerline 46”).
The applicant additionally “challenges the taking of official notice, and respectfully asserts that it was not notorious and well known in the art at the time of invention to ‘configur[e] a controller to compute a skew correction value based on readback signals from skew detection transducers reading vertical bars...’ and/or ‘chevrons of a timing-based servo pattern’ as suggested” (emphasis added by applicant).  Applicant’s attention is directed to Biskeborn et al. (US 2015/0043101),  and Biskeborn et al. (US 2015/0062741), which teach that it was notorious and well known in the art at the time of invention to configure a controller to compute a skew correction value based on readback signals from skew detection transducers reading vertical bars and/or chevrons of a timing-based servo pattern as detailed in paragraphs 10 and 11, supra.  The incorporation of each respective reference does not result in a new issue or constitute a new ground of rejection as each respective reference is added only as directly corresponding evidence to support the prior common knowledge finding of official notice taken in the prior office action.  See MPEP 2144.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688